Citation Nr: 1534205	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  09-38 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a skin disability, to include as due to in-service herbicide exposure.

3.  Entitlement to service connection for residuals of a shrapnel wound injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 1969 to October 1970.  He is the recipient of the Combat Action Ribbon. 

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran was scheduled to appear for a hearing before the Board in May 2015.  He failed to report for the hearing.  The Veteran has provided no explanation for his failure to report and has not since requested that the hearing be rescheduled.  His hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).  That stated, the Veteran's representative has subsequently filed an Informal Hearing Presentation dated June 23, 2015 on the Veteran's behalf, articulating the Veteran's arguments in writing. 

The Veteran's skin and shrapnel wound claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has credibly asserted that he has experienced back pain that has been medically attributed to lumbar spine degenerative joint disease, since injuring his back during his period of active service. 


CONCLUSION OF LAW

Degenerative joint disease of the lumbar spine was incurred in active service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2014); 38 C.F.R. §§ 3.303(b), 3.304(d), 3.309(a) (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

The Board is granting the Veteran's service-connection claim for a lumbar spine disability in the decision below.  To the extent that there may be any deficiency of notice or assistance with respect to this claim, there is no prejudice to the Veteran in proceeding with a decision on the merits.

Analysis

In essence, the Veteran asserts that he has a current low back disability that had its onset in, or is otherwise related to his period of active duty military service.  In particular, the Veteran asserts that he began feeling pain in his low back after sustaining falls on two occasions while participating in combat operations in Vietnam.  See the Veteran's October 2009 VA Form 9 and attached statements.   

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be awarded for certain disabilities listed under 38 C.F.R. § 3.309(a), to include arthritis, based on a showing of a continuity of symptoms since service.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (2014); 38 C.F.R. § 3.304(d) (2014).

With respect to current disability, a September 2011 VA examiner specifically diagnosed the Veteran with degenerative joint disease of the lumbar spine upon review of the Veteran's medical history, review of imaging studies, and after physical examination of the Veteran's back.  The examiner noted the presence of pain on motion and palpation at that time.  Accordingly, current disability is demonstrated. 

With respect to in-service disease or injury, as noted above, the Veteran contends that he injured his low back after falling twice while serving on combat duty in Vietnam.  Specifically, he indicates that he had to jump out of a helicopter and again off of a foot bridge to escape attack, and injured his back during both falls.  See the Veteran's October 2009 VA Form 9.  Although the Veteran's service treatment records do not reflect that the Veteran sought treatment for, or was diagnosed with any disease or injury of the back, the Board finds no reason to doubt the Veteran's assertions that he experienced back pain in service, as the evidence of record indicates that the Veteran is indeed a combat veteran.  See the Veteran's DD-214 (noting the award of the Combat Action Ribbon).  His service as an anti-tank assaultman in Vietnam in 1969 would have likely exposed him to situations where jumping from helicopters or bridges to escape enemy fire would occur.  The Veteran specifically admitted to VA that he never sought treatment for his back at the time because there was no medic available, and because he wanted to stay with his unit.  See the Veteran's October 2009 VA Form 9.   He has nevertheless made clear that his back pain began during his deployment, both to his treating physicians and to VA.  The combat presumptions outlined above are applicable in this case, and in-service injury to the low back from combat-related trauma is demonstrated.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2014).  Accordingly, in service-injury is demonstrated as well. 

With respect to nexus or relationship, the Board notes that no medical opinion of record exists linking the Veteran's current diagnosis with his active service, or ruling out any such connection.  Ordinarily, under such circumstances, the Board would remand the Veteran's claim so that a VA opinion as to etiology could be obtained.  However, after analyzing the record as a whole, the Board believes that service connection for degenerative joint disease of the lumbar spine may be granted based on evidence demonstrating a continuity of symptoms dating from the Veteran's active service to the present day, per the provisions of 38 C.F.R. § 3.303(b), referenced above.

The Veteran has consistently asserted to his treating physicians and to VA that his back pain had its onset during his active service, at times both before and after he filed his claim for compensation in 2008.  See, e.g., a June 4, 1999 report from C.S.C., R.N. (indicating the Veteran reported a history of back pain following an injury incurred during his tour of duty in Vietnam in 1969, after he jumped off a bridge approximately 15 feet with a full field pack to avoid being shot).  Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this connection, the Board finds that the Veteran is competent to attest to his observations of back pain since service. 

The Board also finds the Veteran's lay assertions of in-service onset, and continuity of pain symptomatology credible in light of the objective evidence of record.  As discussed above, the Board accepts that the Veteran injured his back in performance of his duties as an assaultman during combat operations in Vietnam.  Although the Veteran's service treatment records include no documentation of in-service onset of pain, the Veteran has consistently reported onset of in-service back pain to treating physicians for almost a decade prior to filing his claim for compensation with VA.  See the above-referenced June 4, 1999 report from C.S.C., R.N.; a January 31, 2001 C.C. Hospital note (indicating that Veteran stated he fell in 1969, sustained a low back injury and has since had low back pain and pain radiating to his leg; lumbar degenerative joint disease was diagnosed at that time); a March 1, 2001 C.C. Hospital note (indicating that the Veteran has had low back pain since his in-service fall from a bridge).  The Board finds these histories to be highly credible.  Cf. Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes).  In this case, the Veteran's statements to his physicians for treatment purposes, and to the VA in support of his claim for compensation have been entirely consistent.  

Thus, although the Veteran's lumbar spine disability was not actually diagnosed for years following service, the Board finds the Veteran's assertions of continuity of back pain symptomatology since service both competent and credible.  There is no objective evidence of record suggesting that the Veteran's current back disability was caused by any other post-service event or occurrence.  Resolving all remaining doubt in the Veteran's favor, the Board therefore concludes that a nexus or relationship is demonstrated through a showing of continuity of symptoms, and a grant of service connection for degenerative joint disease of the lumbar spine is warranted. 


ORDER

Service connection for degenerative joint disease of the lumbar spine is granted.





REMAND

The Board regrets having to remand the remaining issues on appeal.  However, for the reasons described immediately below, a remand is necessary to afford the Veteran all consideration due to him under the law.

Skin disability

The Veteran asserts he has current skin disabilities (cysts) on his body related to exposure to Agent Orange during in-country service in Vietnam.  See the Veteran's October 2009 VA Form 9, at 1-2.  He has submitted private treatment records from his dermatologist, Dr. I.Z., showing treatment for seborrheic dermatitis, squamous cell carcinoma, and actinic keratosis in 2008.  He also reported a history of chloracne to Dr. M.J.H. on May 11, 2007.  

Although the Veteran is presumed to have been exposed to herbicides under 38 C.F.R. § 3.307(a)(6)(iii) based on his Vietnam service, his diagnosed skin conditions (seborrheic dermatitis, squamous cell carcinoma, and actinic keratosis) are not identified as diseases for which presumptive service connection based on herbicide exposure is warranted under 38 C.F.R. § 3.309(e).  Service connection for these disabilities may still be warranted if the record includes proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir 1994).  

Chloracne, on the other hand, is presumed to be due to herbicide exposure, but the record includes no medical diagnosis of such disease.  

The Veteran has not been provided an examination to clarify to what extent, if at all, his current skin problems may be related to his presumed exposure to herbicides in service.  On remand, the Veteran should be scheduled for a VA skin examination to address the nature and etiology of his current skin problems.




Shrapnel wound residuals

The Veteran asserts that he was hit with shrapnel in the legs and stomach during combat action in Vietnam.  Although at times he has suggested that such wounds were minor, see Dr. M.J.H.'s May 11, 2007 report, page 5, he submitted a statement in February 2010 indicating that he "got shrapnel and bullets in [his] legs, back, stomach, and arm."  He asserts that he was medevaced to the U.S.S. Hope for hospitalization.  

The Veteran's service personnel records include a Record of Service indicating that the Veteran was indeed hospitalized on August 23, 1970.  He returned to duty on September 27, 1970.   Corresponding medical records from August 23, show treatment for diarrhea and nausea, with an impression of gastroenteritis.  See the Veteran's August 23, 1970 Consultation Sheet, signed by Dr. S.G..  Although VA attempted to obtain actual hospital records from the U.S.S. Hope in January 2010, none were found.  The Veteran's hospital records are not associated with the claims file.  

The Board has reviewed the Veteran's service treatment records.  In an undated record, Dr. S.G. noted that the Veteran had blood in his stool, and specifically indicated the Veteran needed admission and work ups, with instructions to admit the Veteran to a United States Ship (U.S.S.) for care.  Unfortunately, the handwritten ship name is illegible-although it can be reasonably interpreted NOT to read "U.S.S. Hope."  Rather, it is possible Dr. S.G. used shorthand and was referencing "U.S.S. Sanct."-short for the U.S.S. Sanctuary-a hospital ship serving off Vietnam at that time.  On remand, a request should be made for any hospital records documenting treatment of the Veteran aboard the U.S.S. Sanctuary from August 23, 1970 to September 27, 1970.

The more recent medical evidence of record includes x-rays showing the presence of metallic densities in the Veteran's abdomen.  A June 7, 1999 x-ray showed "metallic densities" in the upper abdomen bilaterally.  Films taken on January 25, 2000 revealed a "rounded metallic foreign body" projecting over the left upper quadrant which "could represent a BB."  Another metallic density projecting over the right mid abdominal region was also identified.  More recently, a September 9, 2011 x-ray also demonstrated a "pellet density" in the left upper quadrant of the abdomen and the right mid abdomen.  Although a June 2011 VA examiner observed no visible scars, the Veteran recently asserted that he in fact has residual scarring.  See the June 23, 2015 Informal Hearing Presentation.  Notwithstanding the potential presence of shrapnel wound scarring, no medical professional has addressed to what extent, if at all, the metallic foreign bodies observed on x-ray could be related to any in-service event dating back to the Veteran's service.  On remand, further evaluation is necessary to clarify the nature and potential etiology of the current foreign bodies present in the Veteran's abdomen.

Accordingly, the case is REMANDED for the following action:

1.  Request any records of hospitalization that may exist dating from August 23, 1970 to September 27, 1970 pertaining to treatment the Veteran may have received aboard the U.S.S. Sanctuary.  If no such records are available, this should be made clear.

2.  Upon completion of (1), schedule the Veteran for a VA skin examination to assess the nature and etiology of any diagnosed skin disability.  The claims file, to include a copy of this remand, must be available to, and reviewed by the examiner.  

Upon review of the record, and after examination of the Veteran, the examiner should identify all skin conditions currently present, as well as any skin conditions that may have resolved during the period under review, from 2007 to today.  The examiner should specifically indicate whether the Veteran has chloracne or other acne form disease consistent with chloracne.

For each disability identified (whether currently active or resolved during the period under review), the examiner should determine whether it is at least as likely as not (50 percent or greater probability) that such disability had its onset in, or is otherwise related to his period of service, to include his presumed exposure to Agent Orange in Vietnam.  

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Also upon completion of (1), schedule the Veteran for a VA examination with a physician of appropriate expertise to assess the nature and potential origin of any current metallic fragments that currently exist in the Veteran's body.  The claims file, to include a copy of this remand, must be available to, and reviewed by the examiner.  

Upon review of the record, and after examination of the Veteran, the examiner should identify the presence of any metallic fragments, their size, location within the body, and any functional impact they may have on the Veteran.  The examiner should indicate, to the extent possible, the nature of any identified fragments-that is, what the fragments actually are-and determine whether it is at least as likely as not that such fragments are consistent with those that could have been propelled into the Veteran's body from flying shrapnel approximately 45 years ago, during his period of active service in Vietnam.  This opinion should be provided notwithstanding the fact that the Veteran's in-service treatment records do not include documented treatment for shrapnel injuries.
The examiner should identify any visible scars, or other symptomatology that could similarly be associated with an in-service shrapnel injury.  
A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Then, the record should again be reviewed.  If the 
benefits sought on appeal remain denied, in whole or in part, then the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


